Citation Nr: 1618497	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO. 10-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to April 30, 2013 for posttraumatic stress disorder (PTSD) with major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1990 and from June 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

By way of background, the RO granted an increased rating of 100 percent for the Veteran's PTSD in a September 2014 rating decision, effective April 30, 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal. Id. 

However, the award of a 100 percent rating effective April 30, 2013 does constitute a full grant of the benefits sought and renders the issue of entitlement to an increased rating after that date moot. As such, the issue of entitlement to an increased rating for PTSD has been re-characterized to reflect entitlement to an increased rating prior to April 30, 2013.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As noted in the prior Board remand, the Board has found that evidence of unemployability has been submitted, and therefore the issue of entitlement to TDIU has been raised by the record.
In some cases, but not all, the assignment of a total schedular rating renders a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, special monthly compensation (SMC) may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280. However, in this case the Veteran only receives compensation for his PTSD, and he and his representative have exclusively argued that he is unemployable solely due to his PTSD. As such, Bradley is distinguishable from the instant case and the assignment of a 100 percent schedular evaluation from April 30, 2013 forward renders the TDIU claim moot from that date forward. As such, the issue on appeal has been re-characterized on the title page as entitlement to TDIU prior to April 30, 2013.

The Board remanded the issues on appeal for additional development in February 2013. The requested notice and examinations having been provided and the identified records having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2011. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to April 30, 2013, the Veteran's PTSD was manifested by suicidal ideation, constant or near-constant depression, nightmares, chronic sleep impairment, poor impulse control, irritability with outbursts of physical violence, restricted affect, hypervigilance, anxiety, suspiciousness, difficulty in adapting to stressful circumstances and an inability to establish or maintain effective relationships; resulting in social and occupational impairment in most areas. A total occupational and social impairment has not been shown during this period.

2. Prior to April 30, 2013, the Veteran had several service-connected  disabilities, with one rated at 40 percent or more, and a combined rating of 70 percent; and he was unable to obtain or maintain substantially gainful employment due to his service-connected PTSD when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, prior to April 30, 2013 for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for TDIU prior to April 30, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). With respect to the claim of entitlement to TDIU prior to April 30, 2013, in light of the fully favorable decision issue herein no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duties as to the other issue are discussed below.

A. 
Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. 
Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have also been obtained. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in December 2009 and April 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. 

The Board notes that the April 2013 examiner did not indicate that the claims file was reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, in the case of an increased rating claim, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the present severity of the disability at issue. Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Nieves-Rodriguez, 22 Vet. App. 295. In this case, the examiner noted the Veteran's subjective report of his symptoms and history, and conducted an objective psychiatric evaluation. Further, the examiner noted that the Veteran's medical records were reviewed in conjunction with the examination. Between the Veteran's reports, the objective examination and the medical records, the Board finds the examiner was apprised of a sufficient number of the relevant facts to render an informed opinion as to the severity of the Veteran's PTSD.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD prior to April 30, 2010, was rated at 30 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

The Veteran contends he is entitled to an increased rating in excess of 30 percent prior to April 30, 2013, for his PTSD. As an initial matter, the Board notes that there is some conflict as to whether the Veteran's diagnosed major depressive disorder is a wholly separate diagnosis, with distinguishable symptomatology, from his PTSD. If conditions cannot be sufficiently distinguished, entitlement to the benefit sought is determined based on the overlapping symptoms, which are attributed in whole to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

Here, the December 2009 examiner appears to indicate that the two conditions are separate, with the depressive disorder being the more problematic of the two. See December 2009 addendum opinion. However, the examiner did not attempt to attribute specific symptomatology to one or the other diagnosis, nor did he provide a rationale for why the conditions should be considered to be separate and distinct in this particular case. Id. 

On the other hand, the April 2013 examiner stated that depression and PTSD frequently co-occur and share certain symptoms, and that while depression further limits his psychosocial functioning, gauging its exclusive adverse impact on his functioning separate from that of his PTSD is not feasible. See April 2013 VA examination report at 5. In support of this opinion, the examiner stated that medical research has shown that PTSD and comorbid PTSD and depression are effectively one and the same thing as depressive symptoms are integral to PTSD, and that to separate depression out as a separate disorder is essentially an arbitrary distinction. Id. at 10. As such, the medical evidence establishes that the two conditions, if they are separate at all, cannot be distinguished.

Further, the Veteran is service-connected specifically for "PTSD with major depressive disorder." This phrasing alone indicates that the service-connected disability, and the accompanying rating therefor, is supposed to contemplate both his PTSD and depressive symptomatology. Based on this evidence, the Board finds that the Veteran's diagnosed psychiatric disorders, and the symptoms associated therewith, cannot be sufficiently distinguished, and therefore all of the noted psychiatric symptomatology will be attributed to the service-connected PTSD. Mittleider, 11 Vet. App. 181.

During the period prior to April 30, 2013, the Veteran stated, specifically during his June 2011 hearing, that his PTSD was manifested by ongoing relationship problems, severe anxiety, depression, short-term memory impairment, occasional panic attacks, severe irritability and isolative behavior, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence that the Veteran's hearing testimony was not credible, and therefore it is entitled to significant probative weight.

The Veteran was provided with VA examinations in December 2009 and April 2013. The December 2009 examiner noted that the Veteran reported he was close with his father and siblings and had a few friends, none of which were close. The Veteran reported generalized loss of interest in hobbies and a history of assaultive behavior, stating that he has frequently gotten into physical altercations since returning from Iraq. Objectively the examiner noted the Veteran was well-groomed, cooperative, and oriented in all spheres. An anxious and depressed mood was present, along with suicidal ideation without a plan. Hallucinations and homicidal ideation were denied. 

The examiner noted irritability issues linked to the history of assaultive behavior, but that these symptoms were improving with medication. Memory was noted as intact. Overall the examiner stated that the Veteran presented with severe depression and PTSD that resulted in deficiencies in judgment, thinking, family relations, work, and mood. A GAF score of 55 was assigned.

The April 2013 examiner noted that the Veteran reported a very reclusive life style, and endorsed severe depressive and PTSD related symptoms. On examination the examiner noted nightmares, avoidance behavior, sleep impairment, impaired concentration, hypervigilance, irritability with outbursts of anger, restricted affect, anxiety, depression, suspiciousness, difficulty adapting to stressful circumstances, and an inability to maintain effective relationships. The examiner stated that overall the Veteran had a total occupational and social impairment based on these symptoms, and assigned a GAF score of 45 to 50. There is no evidence that either examiner was not competent or credible and as the reports were based on accurate facts and objective examinations, the Board finds they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records show extensive psychiatric treatment prior to April 30, 2013. Generally, the records reflect continued notations of chronic depression, nightmares, sleep impairment, anxiety, low motivation, suicidal ideation, impaired memory and concentration, and irritability. The Veteran was hospitalized for suicidal ideation in October 2009 for approximately two to three weeks, with an admission GAF score of 20 and a discharge GAF score of 45. These in-patient records also reflect complaints of and treatment for suicidal ideation, sleep impairment, anxiety, depression, severe irritability, and impaired concentration. 

The Veteran's SSA records and psychiatric evaluations echo the symptoms noted in the VA records, with notations of suicidal ideation, severe irritability, sleep impairment, anxiety, depression and impaired concentration. The Veteran was found to have mild to moderate overall impairment and moderate impairment specifically with respect to social functioning and concentration in a June 2009 psychiatric assessment. Based on his symptomatology, in an April 2011 decision the SSA found that the Veteran was disabled for SSA purposes as of August 2007 in part due to his PTSD symptoms.

Finally, the Veteran was assigned numerous GAF scores during this period, with the majority of scores falling into the 51 to 60 range and a minority falling into the 41 to 50 range. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. In this case, the Veteran's GAF scores predominantly fall within the 51 to 60 range, reflecting moderate impairment, although notations of serious symptoms are present, as reflected by the April 2013 VA examination report and the October 2009 discharge notation.
Based on the evidence of record, the Board finds that an increased rating of 70 percent, but no higher, for the period prior to April 30, 2013 is warranted. While the assigned GAF scores mostly reflect a moderate level of overall impairment, the Veteran has consistently displayed a variety of serious symptoms directly contemplated by a 70 percent rating, including suicidal ideation, irritability with outbursts of violence and constant or near-constant depression affecting his ability to function effectively. The December 2009 examiner stated that, while a total impairment was not present, the Veteran's psychiatric symptoms overall resulted in impairment in judgment, thinking, mood, work and family relations, which constitutes impairment in most areas as contemplated by a 70 percent rating. As such, based on the Veteran's overall symptomatology and the resulting impairment stemming therefrom, the Board finds that the evidence shows his disability picture more nearly approximates the level of severity contemplated by a 70 percent rating for PTSD, which contemplates impairment in most areas. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

A total occupational and social impairment has not been shown. VA and SSA records exclusively note the Veteran to be well-groomed and oriented. In both sets of records the Veteran has repeatedly endorsed that he is able to attend to basic activities of daily living and has routinely denied any compulsions or auditory or visual hallucinations.

As mentioned above, the Veteran had a history of assaultive behavior during the period prior to April 30, 2013. Further, during his October 2009 hospitalization, on admission the Veteran indicated that he thought he was a danger to others and on one other occasion endorsed feeling violent impulses toward his landlord and specific National Guard soldiers. However, VA and SSA records otherwise show that the Veteran has exclusively denied any homicidal ideation of any type. Additionally, following the December 2009 VA examination no further instances of assaultive behavior towards others are noted. Further, neither of the VA examiners considered this history to show that the Veteran was a persistent danger to others, and instead categorized the behavior as severe irritability with violent outbursts. As such, while there is evidence of violent behavior in the file, the Board finds that the incidents of record do not establish that the Veteran constituted a persistent threat to others during the period on appeal, and that the Veteran's irritability and outbursts more closely approximate the level of severity contemplated by the 70 percent rating assigned herein, which directly contemplates impaired impulse control with violent outbursts.

Further, the Veteran has with relative consistency endorsed suicidal ideation in his examinations and treatment records. However, the Veteran only endorsed a plan or intent at the time of his October 2009 hospitalization. Other than that period, records indicate that the Veteran has either endorsed suicidal ideation without plan or intent, or denied experiencing it at the time. Neither VA examiner indicated that the Veteran was a persistent danger to himself during this period, despite his history of suicidal ideation and his hospitalization. As such, the Board finds that the endorsements of suicidal ideation of record, predominantly without intent or plan, do not establish that the Veteran is a persistent threat to himself, and more nearly approximate the 70 percent rating assigned herein which directly contemplates suicidal ideation.

Finally, the Board notes that the Veteran was found to have a total occupational impairment due to his PTSD by both the December 2009 VA examiner and the SSA in their April 2011 decision. However, in the December 2009 examination the Veteran also specifically stated that he had some friends, as well as close relationships with his father and siblings. While the Veteran also reported occasionally tense relationships with his own children and ex-wife, the evidence during this period does reflect that the Veteran had some social relationships, whether with friends, siblings, or his father. As such, a total social impairment has not been shown during this period. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 70 percent, but no higher, prior to April 30, 2013 for the Veteran's PTSD is warranted. See Hart, 21 Vet. App. 505.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as suicidal ideation, constant or near-constant depression, nightmares, chronic sleep impairment, poor impulse control, irritability with outbursts of physical violence, restricted affect, hypervigilance, anxiety, suspiciousness, difficulty in adapting to stressful circumstances and an inability to establish or maintain effective relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's noted symptoms are all directly contemplated by the General Formula on some level. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for PTSD, residuals of a right distal radius fracture, residuals of a nasal fracture, nephrolithiasis, and a papular rash. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Prior to April 30, 2013, the Veteran is currently service-connected for PTSD at 70 percent (granted herein), and residuals of a right distal radius fracture, residuals of a nasal fracture, nephrolithiasis and a papular rash all at a noncompensable rating. These disabilities result in a combined rating of 70 percent prior to April 30, 2013. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since August 2007, prior to which he worked as a truck driver. The Veteran has a high school degree, and there is no evidence of special training.
In addition to the Veteran's work and education history, the Veteran and his representative have argued numerous times that his PTSD, and its corresponding symptomatology, prevent him from being able to obtain and maintain substantially gainful employment, which he is competent to report. Jandreau, 492 F.3d 1372. 

The December 2009 VA examiner noted that the Veteran was a marginally functional individual who has significant difficulties particularly as they relate to motivation, energy and engagement. He further indicated that the Veteran's symptoms were indicative of severe depression and PTSD, which were described as quite debilitating. The examiner further noted that the depressive symptoms were particularly problematic as they interfered with finding employment due to low motivation. While not specifically noting that the Veteran was unemployable during this period, the opinion does describe an overall impairment that appears to be severe and pervasive through all aspects of the Veteran's life, which would include occupational or employment aspects.

The April 2013 examiner, based on symptomatology similar to that noted in the December 2009 examination report, affirmatively stated that the Veteran was likely unable to secure of maintain substantially gainful employment based solely on his PTSD. This opinion is not only probative of the Veteran's employability, or lack thereof, at the time of the examination, but also of his occupational impairment during the preceding period as it is based largely on symptomatology (ideation, depression, anxiety, sleep impairment, impaired concentration, hypervigilance, irritability with outbursts of anger) that were noted on the December 2009 examination and are reflected in treatment records throughout the period prior to April 30, 2013. It stands to reason that if this symptomatology resulted in the Veteran being unable to obtain or maintain substantially gainful employment in April 2013, then the same symptoms would have prevented obtaining or maintaining substantially gainful employment prior to that date as well.

In an April 2011 decision, the SSA found the Veteran to be disabled for their purposes in part due to his PTSD. This decision was noted to be based on the Veteran's age, education, work experience and residual functional capacity. While not dispositive of VA determinations concerning employability, such SSA findings and decisions, when partially based on a service-connected disability, are of strong probative value with respect to whether the service-connected disability precludes the Veteran from gaining substantially gainful employment. Additionally, the SSA evaluation noted moderate limitations with respect to understanding and remembering commands, carrying out detailed instructions, attention and concentration, and working and interacting appropriately with coworkers and the general public.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would have been able to find substantially gainful employment in another profession or field due to his service-connected PTSD prior to April 30, 2013. As such, entitlement to TDIU prior to April 30, 2013 is warranted.


ORDER

Entitlement to an increased rating of 70 percent, but no higher, prior to April 30, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU prior to April 30, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


